The original opinion discussed all of the issues involved in the appeal. We have re-examined the record and are of the opinion that the correct conclusion was reached.
In his motion for rehearing it is presented, with much insistence, that there is not a scintilla of evidence to support a conviction. Apparently appellant overlooks the theory upon which the conviction was had. The car was stolen, a search was instituted for it, and in about forty-five minutes it was found in the possession of appellant and his cousin. Apparently the latter was driving the car. The officers gave chase and both parties abandoned the car and fled. Appellant was arrested at work some hours later. His companion's testimony raised an issue of fact in the case which was submitted to the jury and by them decided contrary to his contention. This need not be again discussed. Appellant made no explanation of his possession of recently stolen property and as the evidence stands it is undisputed that his cousin suggested the taking of the car; appellant joined in that, went with him; and for about forty-five minutes had been out in the car with the cousin. In the absence of an acceptable explanation of his possession of recently stolen property, the jury was thoroughly justified in returning the verdict which they did.
The motion for rehearing is overruled. *Page 124